 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 1 of 6 PageID #: 103



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                           )
                                               )
                      Plaintiff,               )
       v.                                      )
                                               )    C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION and                     )
DOES 1-5, individually and together            )
d/b/a East IPTV,                               )
                                               )
                      Defendants.              )

  PLAINTIFF DISH NETWORK L.L.C.’S RESPONSE TO MOTION TO WITHDRAW
        AS COUNSEL FOR DEFENDANT SERVERLOGY CORPORATION

               Plaintiff DISH Network L.L.C. (“DISH”) respectfully submits this response to the

motion to withdraw as counsel for Defendant Serverlogy Corporation (“Defendant’) and states:

               1.     Defendant has not served its initial disclosures pursuant to Federal Rule of

Civil Procedure 26(a)(1), which were due on September 30, 2019. (D.I. 13 ¶ 1.)

               2.     Defendant was served with DISH’s First Set of Interrogatories and First

Set of Requests for Production on September 18, 2019, seeking discovery identifying defendant

Does 1-5, doing business as East IPTV. Defendant has not responded to DISH’s interrogatories

or requests for production.

               3.     The deadline to join other parties and to amend or supplement the

pleadings is December 13, 2019. (Id. ¶ 2.)

               4.     Third-party discovery shows that Defendant’s representative, Ahmad Al

Shahman (“Shahman”), is a direct copyright infringer transmitting channels exclusively licensed

to DISH to users of the East IPTV service in the United States. The provided name and email

address is insufficient to locate and serve Shahman with an amended complaint naming him as a

Defendant. As a condition to granting counsel’s motion to withdraw, DISH requests that the
 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 2 of 6 PageID #: 104



Court order Defendant’s counsel to provide DISH with a declaration identifying all names and

contact information including addresses, email addresses, phone numbers, and payment records

(including names, banks, and addresses) for all persons they have communicated with on behalf

of Serverlogy or Mr. Shahman. See Joint Stock Co. Channel One Russia Worldwide v. Infomir

LLC, No. 16-CV-1318 (GBD) (BCM), 2017 WL 5067432, *7 (S.D.N.Y. May 9, 2017) (“I will,

however, require [attorney] to produce, as a condition of withdrawal, all emails or other

communications between [attorney] and [client], or any person acting on [client’s] behalf,

concerning the Retainer Agreement, including the names, email addresses, and any other

identifying or contact information concerning the sender(s), receiver(s) and recipient(s) of such

communications.”).

              5.      “A corporation must be represented by counsel and may not be

represented by an individual acting pro-se on its behalf.” Laborers’ Dist. Council Const. Indus.

Pension Fund v. Compliance Mgmt. Grp., Inc., No. CIV.A. 04-4024, 2005 WL 1331059, *1

(E.D. Pa. May 31, 2005); see also Simbraw, Inc. v. United States, 367 F.2d 373, 337-74 (3d Cir.

1966) (holding that a corporation may not be represented by its president in court but was

required to employ an attorney at law to appear for it and represent it in the litigation). DISH

requests that the Court order Defendant to retain new counsel who must make an appearance in

this action within 30 days, and that failure to do so will result in the striking of Defendant’s

Answer and default will be entered.

              6.      DISH does not oppose the withdrawal of Defendant’s counsel with the

foregoing conditions. A proposed Order is attached for the Court’s consideration.




                                               2
 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 3 of 6 PageID #: 105



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Rodger D. Smith II
OF COUNSEL:                               Rodger D. Smith II (#3778)
                                          1201 North Market Street
Stephen M. Ferguson                       P.O. Box 1347
HAGAN NOLL & BOYLE, LLC                   Wilmington, DE 19899
Two Memorial City Plaza                   (302) 658-9200
820 Gessner, Suite 940                    rsmith@mnat.com
Houston, TX 77024
(713) 343-0478                            Attorneys for Plaintiff DISH Network L.L.C.

November 21, 2019




                                      3
 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 4 of 6 PageID #: 106



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                          )
                                              )
                      Plaintiff,              )
       v.                                     )
                                              )   C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION and                    )
DOES 1-5, individually and together           )
d/b/a East IPTV,                              )
                     Defendants.              )

            ORDER CONDITIONALLY GRANTING MOTION TO WITHDRAW
            AS COUNSEL FOR DEFENDANT SERVERLOGY CORPORATION

              Before the Court is the Motion to Withdraw as Counsel for Defendant Serverlogy

Corporation (the “Motion”) brought by James Tobia, Esq. of the Law Office of James Tobia,

LLC and Karl W. Roth. Esq. and William P. Foley, Esq. of Roth Law Group LLC (the

“Movants”) to withdraw appearances as counsel for Defendant Serverlogy Corporation; Plaintiff

DISH Network L.L.C.’s Response; and it appearing to the Court from the Motion and

representations of counsel that Defendant Serverlogy Corporation was given adequate notice of

the Motion and of counsels’ desire to withdraw from representation; and there being good cause

to conditionally allow the Motion;

              NOW, THEREFORE, the Court finds as a fact and concludes as a matter of law

that good cause exists to allow the Movants to conditionally withdraw as counsel for Defendant

Serverlogy Corporation in this case, and it is hereby ORDERED that:

              1.      The relief requested in the Motion is hereby GRANTED on the condition

that the Movants provide Plaintiff a declaration identifying all names and contact information

including addresses, email addresses, phone numbers, IP addresses, and payment records

(including names, banks, addresses, and accounts) for all persons Movants have communicated
 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 5 of 6 PageID #: 107



with on behalf of Serverlogy or Ahmad Al Shahman.              After providing such declaration,

James Tobia, Esq. of the Law Office of James Tobia, LLC and Karl W. Roth, Esq. and

William P. Foley, Esq. of Roth Law Group LLC will be permitted to withdraw as counsel of

record for Defendant Serverlogy Corporation and will be relieved of any and all further

obligations on behalf of Defendant Serverlogy Corporation.

               3.     Defendant Serverlogy Corporation shall retain new counsel who shall

make an appearance in this action within 30 days of this Order. Failure to do so will result in the

striking of Defendant’s Answer and default will be entered.

               4.     Until such time as new counsel makes an appearance on behalf of

Defendant, all future pleadings, motions, discovery and any and all other communications

concerning this matter will be addressed to Defendant Serverlogy Corporation at:

Serverlogy Corporation                                        Severlogy Corporation
c/o Agents And Corporations, Inc.            and              c/o Ahmad Al Shahman
1201 Orange Street, Suite 600                                 ahmad.shm@protonmail.com
One Commerce Center
Wilmington, DE 19801


Dated: _______________________


                                             JUDGE RICHARD G. ANDREWS
                                             UNITED STATES DISTRICT COURT JUDGE




                                                5
 Case 1:19-cv-01262-RGA Document 21 Filed 11/21/19 Page 6 of 6 PageID #: 108



                                  CERTIFICATE OF SERVICE

                I hereby certify that on November 21, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be served on

November 21, 2019, upon the following in the manner indicated:

James Tobia, Esquire                                                  VIA ELECTRONIC MAIL
THE LAW OFFICE OF JAMES TOBIA, LLC
1716 Wawaset Street
Wilmington, DE 19806
Attorneys for Defendant Serverlogy Corporation

Karl W. Roth, Esquire                                                 VIA ELECTRONIC MAIL
William P. Foley, Esquire
ROTH LAW GROUP LLC
150 N. Michigan Avenue, Suite 800
Chicago, IL 60601-7585
Attorneys for Defendant Serverlogy Corporation

Severlogy Corporation                                                 VIA ELECTRONIC MAIL
c/o Ahmad Al Shahman
ahmad.shm@protonmail.com

Serverlogy Corporation                                                   VIA HAND DELIVERY
c/o Agents And Corporations, Inc.
1201 Orange Street, Suite 600
One Commerce Center
Wilmington, DE 19801

                                                    /s/ Rodger D. Smith II

                                                    Rodger D. Smith II (#3778)
